Appellant was convicted in the District Court of Hale County of the offense of possessing equipment for the manufacture of intoxicating liquor, and his punishment fixed at two years in the penitentiary.
The Second Called Session of the thirty-seventh Legislature in their amendment to the Dean Law, omitted therefrom any mention of the possession of equipment for manufacturing liquor and by such omission repealed the law making the possession of such equipment illegal, and this court had no option thereafter but to reverse and dismiss pending prosecutions for such offense. Cox v. State, 90 Tex.Crim. Rep.; cases cited. Following these authorities and for the reasons therein stated, the judgment of the trial court in the instant case will be reversed and the prosecution ordered dismissed.
Reversed and dismissed.